Citation Nr: 1530893	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  15-01 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of private treatment at Capital Regional Medical Center on May 30, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel





INTRODUCTION

The Veteran served on active duty from August 1993 to June 1997, June 2002 to September 2002, and again from December 2002 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida, which denied payment or reimbursement of unauthorized medical expenses incurred as a result of private treatment at Capital Regional Medical Center on May 30, 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he warrants payment or reimbursement of unauthorized medical expenses incurred as a result of private treatment at Capital Regional Medical Center on May 30, 2014.  

In July 2015, the Veteran was scheduled for a Central Office hearing at the Board.  He contacted the Board and cancelled the hearing, stating that he was unable to travel the distance for his Central Office hearing.  He requested that he be rescheduled for a videoconference instead.  He has the right to such a hearing.  
38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. §§ 20.700(a)(e), 20.703 (2014).  

Accordingly, the case is REMANDED for the following action:

Appropriate action should be taken to schedule the Veteran for a videoconference hearing in this matter before the Board.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).  After the hearing has been held, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


